Citation Nr: 1512335	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-29 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neck fracture. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine injury with degenerative arthritis.

4.  Entitlement to an initial disability rating in excess of 10 percent for thoraco-lumbar spine degenerative arthritis.  

5.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disorder (GERD).  

6.  Entitlement to an effective date earlier than March 5, 2009 for the 10 percent rating for right knee meniscal tear with impingement and internal derangement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) of the Board on the issue of service connection for hypertension.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

The Board notes that the September 2007 rating decision granted service connection for the Veteran's right knee disability.  The Veteran appealed the noncompensable rating.  A September 2009 rating decision awarded a 10 percent rating effective March 5, 2009.  A statement of the case was issued in August 2010.  In a statement later that month, the Veteran indicated that he agreed with the 10 percent rating assigned, but wanted the effective date for that rating to go back to June 1, 2007.  The Board finds such statement constitutes a substantive appeal solely with respect to the effective date assigned for the 10 percent rating for right knee disability, and has characterized the issue on the cover page accordingly.  

The issues of service connection for hypertension and neck fracture, and the issues of increased ratings for GERD and cervical and thoracolumbar spine disabilities    are addressed in the REMAND section below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

For the period prior to March 5, 2009, the Veteran's right knee disability was manifested by subjective complaints including pain and instability and objective MRI findings consistent with impingement and internal derangement.


CONCLUSION OF LAW

The criteria for an effective date of June 1, 2007 for the 10 percent rating for right knee meniscal tear with impingement and internal derangement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A September 2007 rating decision granted service connection for right knee post meniscal tear with impingement and internal derangement/medial meniscus tear with a noncompensable (0 percent) rating effective June 1, 2007.  The Veteran disagreed with the evaluation assigned.  A September 2009 rating decision assigned a 10 percent rating effective March 5, 2009.  Following issuance of the statement  of the case in August 2010, the Veteran shortly thereafter filed a statement indicating that he agreed with the assigned 10 percent rating, but requested that the effective date go back to June 1, 2007.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown,        8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45,   4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.59 indicate that it is the intent of the schedule to recognize actually painful, unstable, or malaligned joints due to healed injury as entitled to at least the minimum compensable rating for the joint.  Such considerations are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The September 2007 rating decision assigned a noncompensable rating under Diagnostic Code 5259, effective June 1, 2007.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

On August 2007 VA examination, the Veteran reported daily pain of 6/10 in the
right knee with daily flares of 7/10 pain lasting 2 to 3 hours.  He reported pain, stiffness, and swelling in his knee, as well as instability if he turns too fast.  Objectively, he had full range of motion of the right knee, and there were no objective findings of locking, crepitus, or instability.  MRI of the right knee at    that time was interpreted as showing horizontal cleavage tear of posterior horn of medial meniscus with suggestion of extension to inferior articular surface with multiloculated cystic structures dorsal to posterior cruciate ligament and minimal fluid accumulation within the knee joint.  The examiner diagnosed right knee     post meniscal tear with current evidence of marked impingement and internal derangement evidenced upon MRI.

In light of the Veteran's subjective complaints and the objective findings on MRI, notwithstanding the clinically normal examination including full range of motion,  the Board finds that pursuant to 38 C.F.R. § 4.59 and Burton, supra, the minimum compensable rating of 10 percent is warranted for the Veteran's right knee disability from June 1, 2007.

As the benefit sought on appeal, an effective date of June 1, 2007 for the 10 percent rating for the right knee disability has been granted, no discussion of VA's duty to notify and assist is necessary.  


ORDER

An effective date of June 1, 2007 for the award of a 10 percent rating for the service-connected right knee disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

A review of the record reveals that further development is necessary prior to adjudication of the Veteran's claims for service connection for hypertension and a neck fracture, and increased ratings for service-connected cervical and thoracolumbar spine disabilities.

Regarding hypertension, an August 2010 statement from the Veteran's VA treating clinician indicated the Veteran was diagnosed with hypertension on his military retirement physical.  The clinician reported that the Veteran has been treated for hypertension since his separation from service, including the use of medication,  and that the Veteran has stable but long standing hypertension which originated in military service and continues to this day.  However, review of the service treatment records reveal the Veteran denied having high or low blood pressure on his May 2007 separation examination, and that his blood pressure on examination at that time was 123/74.  Moreover, in an October 23, 2007 treatment report for a follow-up of chest pain, diagnostic history was reported as "no hypertension."  A different October 2007 treatment note suggested the Veteran had a history of "borderline hypertension."  His blood pressure at that time was noted as 120/82 and 124/84.     An impression of hypertension, diet controlled, was given at that time.  

For VA purposes, hypertension is defined as diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertensions means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In light of the above, the Board finds a VA examination and opinion are necessary concerning the claim for hypertension.

Concerning the Veteran's claims for higher ratings pertaining to his cervical spine, thoracolumbar spine, and GERD, the Board notes the Veteran was last examined in August 2007 in connection with his initial claim for service connection.  Accordingly, the Board finds that contemporaneous examinations are warranted so as to determine the current nature and severity of these disorders.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Concerning the claim for a neck fracture, service treatment records note that in July 2003, it was suspected the Veteran had a C6 avulsion fracture after a freezer fell on his head.  However, an MRI on August 22, 2003 indicated there was no fracture of the cervical vertebra.  The evidence presently of record does not reflect any finding of a fractured cervical vertebra that has been present during the course of the claim.  However, updated treatment records could contain relevant evidence. 

Thus, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his GERD, neck fracture, neck and back disabilities, and his hypertension.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since August 2013.  If requested records cannot be obtained the Veteran should be notified of such.

2.  After the development above is complete to the extent possible, schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should provide on opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose in service or is otherwise etiologically related to service.  The rationale for any opinion expressed should be set forth.

3.  Schedule the Veteran for VA examination to address the severity of his gastroesophageal reflux disease.  All tests deemed necessary should be conducted and the results reported.  

4.  Schedule the Veteran for VA spine examination to address the severity of his cervical and thoracolumbar spine disabilities.  All tests deemed necessary should be conducted, including x-rays and range of motion testing, and the results reported.  

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


